DAWKINS, J.
The issues in this case are substantially the same as those presented in the case of Vernon Parish Lumber Co. v. Word, Assessor, et al. (No. 23,341) 84 South. 358,1 decided by this court on April 5, 1920, and appealed from the same parish. Plaintiff claims that the police jury has adopted an excessive percentage of the cash valuation of its property as fixed by the board of state affairs for assessment purposes, i. e., 45 per cent., and alleges that 37% per cent, would be sufficient to meet the needs of the parish. We adhere to the conclusions of law announced in the Vernon Parish Lumber Co. Case, and see no occasion to reiterate the same here. We found there that 38 per cent, of the cash valuation of property in Vernon parish, as found by the board of state affairs, would be sufficient to cover the budget and to meet the needs of the parish, and shall adopt the same basis in 1he present case.
Por the reasons assigned, the judgment appealed from is annulled and reversed, and it is now ordered, adjudged, and decreed that, in so far as the percentage of value adopted for parish purposes exceeds 38 per cent, of the cash valuation found by the board of state affairs, the same is annulled, and the sheriff and tax collector is enjoined not to use a greater percentage thereof in collecting parish taxes upon plaintiff’s property.

 146 La. 1068.